Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Matiash et al. (US 2004/0026393) and Hillen et al. (US 2012/0199566) being the closest art, both discloses a welding system comprising a wire feeder and other modular components with surfaces having a mating geometry to allow some components to be stacked on each other.  Matiash et al. and Hillen et al. fails to teach or suggest “the wire feeder housing comprising a mating geometry, the mating geometry comprising a first flange and second flange, the first flange extending from a second edge at an opposite side of the base from the first edge” as required of independent claim 6.  Matiash et al. and Hillen et al. fails to teach or suggest “coupling the first modular component to the first power supply via a first mating relationship between the first mating geometry and the first complementary geometry, wherein the first modular component comprises a wire feeder, and the first mating geometry comprises a first flange and a second flange, the first flange extending from a first edge of a base of the wire feeder, and the second flange extending from a second edge at an opposite side of the base from the first edge, wherein the first complementary geometry comprises a rim configured to form a channel to receive the first flange or the second flange and to secure the first modular component to the first power supply” as required of independent claim 14. Claims 7-13 independent claim 6 and 15-19 depends upon independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761